Citation Nr: 0949097	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-16 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private emergency room on 
April 2 and 3, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran reports active service from November 1988 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Jackson 
Mississippi.  

In November 2009, a videoconference hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  The transcript of the hearing is in the file.  


FINDING OF FACT

VA facilities were not reasonably available to provide 
treatment on April 2 and 3, 2006.  


CONCLUSION OF LAW

The criteria of 38 C.F.R. § 17.120(c) and 38 C.F.R. 
§ 17.1002(c) have been met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting part of the claim and 
remanding the rest.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed in this decision.  

The Veteran had been receiving VA treatment for headaches and 
associated symptoms.  A VA ophthalmology clinic note reports 
she was seen on Friday, March 31, 2006, with headaches and 
blurred vision while reading.  The headaches were worse at 
night, while sitting up.  Examination disclosed blurred disk 
margins in both eyes.  The disks were mildly elevated.  The 
assessment was disk edema.  

The Veteran testified, at her November 2009 videoconference 
hearing, that she was told to go to the nearest emergency 
room if her symptoms became worse.  She testified that her 
headaches indeed became worse the following Sunday, April 2, 
2006.  She described her head as throbbing, almost like a 
knocking in the front of her forehead.  She decided to lay 
around in hopes that the headache would go away.  She 
developed visual symptoms.  When she stood up her vision went 
black.  Her eyes were bloodshot and she was experiencing a 
lot of pain.  About 5 or 6 o'clock Sunday evening she went to 
a local hospital.  There, she had some tests and was released 
with pain medication about 3:00 or 4:00 the following 
morning.  She contacted VA later that day and had follow-up 
treatment.  She testified that the local VA clinic was closed 
on Sunday evening and the nearest VA facility was 
approximately an hour away.  

Records from the private hospital show that the Veteran was 
brought in by private vehicle at 11:32 PM on April 2, 2006.  
She complained of having a headache for 3 days.  She also had 
chest tightness off and on since that morning.  The triage 
report also lists blurring vision and photophobia and an 
intermittent tingling in her finger tips.  Tests where done.  
The final diagnosis was a headache.  She was discharged home 
with medication.  

A nurse at the VAMC reviewed the claim and noted that the 
Veteran presented with a 3 day history of headache.  It was 
recommended that the claim be denied as VA services were 
feasibly available.  

In March 2007, the Veteran was notified that the claim was 
being denied.  It had been considered under the provisions of 
the Veterans Millennium Health Care and Benefits Act.  She 
was notified of the criteria under that act.  She was told 
that her claim did not meet one of the criteria.  
Specifically VA facilities were feasibly available to provide 
the care.  

In her notice of disagreement, the Veteran responded that she 
suffered from pseudotumors, which could case blindness.  On 
the Sunday in question, she was rushed to the private 
hospital because of extreme headaches and blackouts.  She was 
being treated at a VA clinic, but it was not open.  

There are several criteria for payment of medical expenses 
under the Millennium Act.  One is that VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them beforehand would not have been considered 
reasonable by a prudent layperson (as an example, these 
conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and 
ambulance personnel determined that the nearest available 
appropriate level of care was a non-VA medical center.)  
38 C.F.R. § 17.1002(c) (2009).  

It should be noted that it is not required that the claimant 
be brought in by ambulance, that is only an example.  The 
standard is what would be considered reasonable by a prudent 
layperson.  Here, the Veteran had been seen for her headaches 
at VA, the previous Friday, and there had been objective 
findings with some edema in her eyes.  There was a flare-up 
on Sunday and it did not abate.  Given the previous objective 
findings and the unremittent flare-up of her headache, a 
reasonable, prudent layperson would seek immediate medical 
care.  Moreover, considering the pain and symptomatology, it 
would have been unreasonable to travel an hour by car to get 
to a VA emergency room.  Therefore, resolving reasonable 
doubt in the Veteran's favor, the Board finds that VA 
facilities were not feasibly available to provide the 
necessary care that Sunday evening.  The criteria of 
38 C.F.R. § 17.1002(c) are met.  

The VAMC also considered the provisions of 38 C.F.R. § 17.120 
(2009).  That regulation provides for payment or 
reimbursement of unauthorized medical expenses for 
adjudicated service-connected disabilities, for non-service-
connected disabilities aggravating a service-connected 
disability or for any disability of a Veteran who has a total 
disability, permanent in nature, resulting from service-
connected disabilities.  It requires that the service be 
rendered in a medical emergency (Subsection (b)) and that VA 
or other Federal facilities were not feasibly available 
(Subsection (c)).  Here, again, the VAMC denied the claim on 
the basis that VA facilities were available.  For the reasons 
discussed in detail above, the Board finds that VA or other 
Federal facilities were not reasonably, feasibly available.  
Thus the criteria of 38 C.F.R. § 17.120(c) are met.  


ORDER

VA facilities were not reasonably available to provide 
treatment on April 2 and 3, 2006; and the criteria of 
38 C.F.R. § 17.120(c) and 38 C.F.R. § 17.1002(c) have been 
met.  


REMAND

The Millennium Act has other requirements.  Specifically, 
that the Veteran have no other coverage, in whole or in part.  
38 C.F.R. § 17.1002(g) (2009).  The private hospital records 
variously list her health coverage as VA and as 
Champus/Tricare.  The VAMC must determine if the Veteran has 
Champus/Tricare coverage and, if so, deny the claim under 
38 C.F.R. § 17.1002(g).  If she does not have any other 
coverage, the VAMC must consider the claim in light of the 
Board's finding that VA facilities were not reasonably 
available.  

Benefits can be paid under 38 C.F.R. § 17.120, if the Veteran 
has a permanent and total service-connected disability.  She 
testified that she is rated as 70 percent disabled and 
unemployed due to her service-connected disability.  VA must 
consider all bases for claims reasonably raised by the 
record.   See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. 
Derewinski, 1 Vet. App. 127, 130 (1991).  The Veteran's 
testimony raises a claim for a total disability rating based 
on individual unemployability (TDIU).  The Board does not 
have the authority to assign an extraschedular TDIU rating in 
the first instance and appropriate cases must be referred to 
the Director of the VA Compensation and Pension Service for 
such extraschedular consideration.  Bowling v. Principi, 15 
Vet. App. 1 (2001).  Thus, this matter must be remanded for 
further development.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC must determine if the 
Veteran has any other coverage under 
38 C.F.R. § 17.1002(g), particularly 
Champus/Tricare.  If she does not, then 
the VAMC should readjudicate the claim 
in light of the Board's finding that VA 
or other Federal facilities were not 
reasonably available.  

2.  The VAMC should ask the VA Regional 
Office (RO) to determine if the Veteran 
is entitled to a total disability 
rating based on individual 
unemployability; and, if so, if her 
total disability is permanent.  
Thereafter, the VAMC should 
readjudicate the claim in light of the 
Board's finding that VA or other 
Federal facilities were not reasonably 
available.  

3.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


